Title: To George Washington from William Deakins, Jr., 9 November 1786
From: Deakins, William Jr.
To: Washington, George



Sir.
Geo[rge] Town [Md.] Novr 9th 1786

You will find by the Inclosed I had procured you 10 Bushels Spelts but the Waggoner on his Way down from F. Town lossed one of the Baggs Containing 3½ Bushels. the other two Baggs Containing 6½ Bushels I have sent to the Care of Mr Wm Hartshorn in Alexandria to be delivered to your Order. I am Very Respectfully Sir Your Obt Servt

Will Deakins Junr


P.S. I have engaged a part of the Poland Oats & will take care to get the whole you Want—W.D.

